Citation Nr: 0323680	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  93-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to October 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and June 1992 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In those decisions, the RO denied service 
connection for hearing loss, sleep apnea, a bilateral knee 
disability, and a right arm disability.  As set forth on the 
cover page of this remand, jurisdiction of the veteran's 
claims is now with the RO in Albuquerque, New Mexico. 

In June 1993, the veteran testified at a Board hearing at the 
RO in support of his appeal.  In May 1995, the Board remanded 
this matter for additional development of the evidence.  In 
an August 1997 decision, the Board denied service connection 
for bilateral hearing loss.  The remaining issues of service 
connection for sleep apnea, a bilateral knee disability, and 
a right arm disability were again remanded to the RO for 
additional development of the evidence.  

While the matter was in remand status, in a September 2001 
rating decision, the RO granted service connection for a 
right shoulder disability and assigned an initial 20 percent 
rating, effective October 31, 1990.  The grant of service 
connection constituted a full award of the benefit sought on 
appeal as to the issue of service connection for a right arm 
disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  The veteran, however, duly appealed the 
initial 20 percent rating assigned by the RO for his right 
shoulder disability; thus, that issue is now in appellate 
status.  Id.

It is noted that in a November 2001 rating decision, the RO 
denied the veteran's claim of entitlement to an automobile 
and automotive adaptive equipment.  He duly appealed the RO's 
decision.  At a June 2002 personal hearing, however, the 
veteran withdrew his appeal of that issue.  Accordingly, this 
matter is no longer in appellate status.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2002).


REMAND

In an August 2003 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the June 1993 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2002).  Later that month, the veteran responded that 
he wished to attend another Board hearing at the RO.  

A hearing on appeal will be granted if an appellant, or his 
or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2002).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2002), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, in order to ensure full 
compliance with due process requirements, the RO must 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2002).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in accordance with 
appropriate procedures, for a personal hearing 
before a Veterans Law Judge at the RO.  38 U.S.C.A. 
§ 7107 (West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing should be 
placed in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 C.F.R. § 
19.76 (2002).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




